           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 1 of 8




     Mathew Higbee, Bar #: 11158
 1
     3110 West Cheyenne Ave., Ste. 200
 2   North Las Vegas, NV 89032
     T: (714) 600-8085
 3
     F: (866) 534-7049
 4   Email: Mhigbee@higbeeassociates.com

 5   Attorney for Plaintiff, Rodrigo Mijares
 6
                    IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE DISTRICT OF NEVADA
                             LAS VEGAS DIVISION
 8

 9   RODRIGO MIJARES,                          ) Case No.: 2:21-cv-28
                                               )
10
                    Plaintiff,                 )
11                                             ) PLAINTIFF’S COMPLAINT AND
                     – vs –                    ) DEMAND FOR JURY TRIAL
12                                             )
13
     EQUIFAX INFORMATION                       )
     SERIVCES, LLC.,                           )
14                                             )
                   Defendant.                  )
15

16
           NOW COMES Plaintiff, RODRIGO MIJARES (“Plaintiff”), by and through
17

18   his attorneys, hereby alleging the following against EQUIFAX INFORMATION

19   SERIVCES, LLC. (“EQUIFAX”) (collectively referred to as “Defendant”):
20
                                   Nature of the Action
21
           1.    This action arises pursuant to the Fair Credit Report Act ,15 U.S.C. §
22

23   1681 et seq. (“FCRA”),

24                                        Parties
25
           2.    Plaintiff is a natural person at all times relevant residing in Clark


                                               1
                                   PLAINTIFF’S COMPLAINT
            Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 2 of 8




     County, in the City of Las Vegas, in the State of Nevada.
 1

 2          3.    At all times relevant, Plaintiff was a “consumer” as that term is
 3
     defined by 15 U.S.C. § 1681(a)(c).
 4
            4.    Defendant EQUIFAX is business entity with its headquarters located
 5

 6
     in Atlanta, Georgia and conducting business in the State of Nevada.

 7          5.    Defendant EQUIFAX is a “person” at all times relevant as that term
 8
     is defined by 15 U.S.C. § 1681a(b).
 9
            6.    Defendant EQUIFAX is regularly engaged in the business of
10

11   assembling, evaluating, and disbursing information concerning consumers for the

12   purpose of furnishing consumer reports, as defined in 15 U.S.C. §1681(d), to third
13
     parties.
14
            7.    Defendant EQUIFAX furnishes such consumer reports to third parties
15

16   under contract for monetary compensation.
17
            8.    Defendant EQUIFAX, along with Experian and TransUnion, who are
18
     not parties to this matter, is a “consumer reporting agency” (“CRA”) as that term
19

20
     is described in 15 U.S.C. § 1681a(f).

21          9.    At all times relevant to this Complaint, Defendants acted through its
22
     agents employees, officers, members, directors, heir, successors, assigns,
23
     principals, trustees, sureties, subrogees, representatives and insurers.
24

25




                                                2
                                    PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 3 of 8




                                      Jurisdiction and Venue
 1

 2         10.    Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28
 3
     U.S.C. § 1331.
 4
           11.    Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving
 5

 6
     rise to this action occurred in this District because Plaintiff resides within this

 7   District and a substantial part of the events or omissions giving rise to the herein
 8
     claims occurred, or a substantial part of property that is the subject of the action is
 9
     situated within this District.
10

11                                     Factual Allegations

12         12.    Plaintiff is a consumer who is the victim of inaccurate reporting by
13
     EQUIFAX and has suffered particularized and concrete harm in the form of
14
     emotional distress and the cost and time spent to correct the errors caused by
15

16   Defendant’s failure to follow reasonable procedures as required by the FCRA.
17
           13.    CRAs, including EQUIFAX, have a duty under the FCRA to follow
18
     reasonable procedures to ensure that the consumer reports they sell meet the
19

20
     standard of “maximum possible accuracy.” 15 U.S.C. §1681(e)(B).

21         14.    On or about June 22, 2018, Plaintiff and Capital One Bank settled a
22
     credit card account (“Account”) for $2,769.00.
23

24

25




                                                   3
                                       PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 4 of 8




           15.    Pursuant to the settlement agreement, upon receipt of payments
 1

 2   totaling $2,769.00, Capital One Bank would consider the Account “settled for less
 3
     than the full balance” and the CRAs would be informed as such.
 4
           16.    Plaintiff satisfied the settlement terms by making a final payment, of
 5

 6
     $2,769.00 on June28, 2018.

 7         17.    On or about June 5, 2020, Plaintiff reviewed a copy of his credit
 8
     report from EQUIFAX.
 9
           18.    Despite Plaintiff’s performance under the terms of the agreement,
10

11   Capital One Bank reported incorrect information regarding the Account to the

12   CRAs including, but not limited to, EQUIFAX.
13
           19.    Specifically, EQUIFAX reported the “incorrect payment history and
14
     balance”, which Plaintiff had satisfied the term of the agreement in a timely
15

16   manner.
17
           20.    On or about June 10, 2020, Plaintiff issued a dispute to EQUIFAX
18
     regarding the incorrect information being reported on the Account and provided
19

20
     EQUIFAX with a copy of the settlement for the Account.

21         21.    Specifically, Plaintiff disputed the incorrect payment history as well
22
     as the incorrect balance that was reported.
23

24

25




                                                4
                                    PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 5 of 8




           22.    Despite its responsibility as prescribed in 15 U.S.C. § 1681i,
 1

 2   EQUIFAX failed to notify Capital One Bank of Plaintiff’s dispute regarding the
 3
     accuracy of the information they provided concerning the Account.
 4
           23.    As of September 2, 2020, EQUIFAX continued to report the same
 5

 6
     inaccurate information regarding the Account.

 7         24.    The aforementioned information reported by EQUIFAX regarding
 8
     the Account with Capital One Bank is inaccurate, or otherwise misleading, and is
 9
     adverse to the agreement between Plaintiff and Capital One Bank.
10

11         25.    After receiving Plaintiff’s dispute concerning the inaccurate

12   information of the Account, EQUIFAX was required to follow reasonable
13
     procedures to assure maximum possible accuracy in the preparation of the credit
14
     report and credit file(s) it published and maintained concerning Plaintiff. 15
15

16   U.S.C. § 1681e(b). These procedures included the duty to notify Capital One Bank
17
     of Plaintiff’s dispute, allow Capital One Bank to investigate the dispute and insure
18
     that any inaccurate information is updated or corrected.
19

20
           26.    If EQUIFAX would have complied with its statutory duties it would

21   have, at a minimum, notified Capital One Bank of the dispute.
22
           27.    As a result of this neglect of duty and inaction of Defendant, Plaintiff
23
     suffered damage by loss of the ability to purchase and benefit from credit, and
24

25
     mental and emotional distress.



                                               5
                                   PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 6 of 8




                                  COUNT I – EQUIFAX
 1
            Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)
 2
           28.    Plaintiff repeats and incorporates by reference into this cause of
 3

 4   action the allegations set forth above at Paragraphs 1-27.

 5         29.    After receiving Plaintiff’s dispute, EQUIFAX failed to correct the
 6
     false information regarding the Account reporting on Plaintiff’s consumer report.
 7
           30.    EQUIFAX violated 15 U.S.C. §1681e(b) by failing to establish or to
 8

 9   follow reasonable procedures to assure maximum possible accuracy in the
10
     preparation of the credit report(s) and credit file(s) that EQUIFAX published and
11
     maintained concerning Plaintiff.
12

13
           31.    As a result of this conduct, action and inaction of EQUIFAX,

14   Plaintiff suffered damage, and continues to suffer, actual damages, including
15
     economic loss, damage to reputation, emotional distress, and interference with
16
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
17

18   amount to be determined by the trier of fact.

19         32.    EQUIFAX’s conduct, action, and inaction were willful, rendering
20
     Defendant EQUIFAX liable to Plaintiff for punitive damages pursuant to 15
21
     U.S.C. §1681n.
22

23         33.    In the alternative, EQUIFAX was negligent, entitled Plaintiff to

24   recover damages under 15 U.S.C. §1681o.
25




                                                6
                                    PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 7 of 8




           34.   Plaintiff is entitled to recover costs and attorneys’ fees from
 1

 2   EXPERIAN, pursuant to 15 U.S.C. §1681n and/or §1681o.
 3

 4

 5

 6
                                        Prayer for Relief

 7         WHEREFORE, Plaintiff respectfully requests judgment be entered against
 8
     Defendants for negligent or willful noncompliance with the Fair Credit Reporting
 9
     Act and prays for the following:
10

11      a) Actual damages to be proven at trial, or statutory damages pursuant to 15

12         U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000
13
           per violation;
14
        b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s
15

16         willful violation;
17
        c) The costs of instituting this action together with reasonable attorney’s fees
18
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and
19

20
        d) Any further legal and equitable relief as the court may deem just and proper

21         in the circumstances.
22
                                   JURY TRIAL DEMAND
23
           Plaintiff demands a jury trial on all issues so triable.
24

25
                                                    Respectfully submitted,


                                                7
                                    PLAINTIFF’S COMPLAINT
           Case 2:21-cv-00028-JCM-VCF Document 1 Filed 01/06/21 Page 8 of 8




 1
     Dated: January 6, 2021                   /s/ Mathew Higbee
 2                                            Mathew Higbee, Bar #: 11158
                                              3110 West Cheyenne Ave., Ste. 200
 3
                                              North Las Vegas, NV 89032
 4                                            T: (714) 600-8085
                                              F: (866) 534-7049
 5                                            Email:
 6
                                              Mhigbee@higbeeassociates.com

 7                                            Attorneys for Plaintiff, Rodrigo
                                              Mijares
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            8
                                PLAINTIFF’S COMPLAINT
